Citation Nr: 1817825	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic peripheral neuropathy of the right upper extremity for the period prior to March 30, 2015, and a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable rating for diabetic peripheral neuropathy of the left upper extremity for the period prior to March 30, 2015, and a rating in excess of 30 percent thereafter.

3.  Entitlement to a TDIU for the period prior to March 30, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1969.

These matters came to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned noncompensable ratings to diabetic peripheral neuropathy of the bilateral upper extremities, effective October 16, 2006.  In an April 2015 rating decision, a 40 percent rating was assigned to diabetic peripheral neuropathy, upper right extremity, and a 30 percent rating was assigned to diabetic peripheral neuropathy, upper left extremity, both effective March 30, 2015.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the peripheral neuropathy issues in December 2014.

In an August 2016 rating decision, a TDIU was established, effective March 30, 2015.  The Board has taken jurisdiction of the TDIU issue for the period prior to March 30, 2015, per Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).


FINDINGS OF FACT

1.  For the entire period contemplated by this appeal, the Veteran's peripheral neuropathy, left (minor) upper extremity, is manifested by moderate incomplete paralysis which is wholly sensory.

2.  For the entire period contemplated by this appeal, the Veteran's peripheral neuropathy, right (major) upper extremity, is manifested by moderate incomplete paralysis which is wholly sensory.  

3.  From October 16, 2006, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  From October 16, 2006, the criteria for entitlement to a disability evaluation of 30 percent (but no higher) for peripheral neuropathy, left upper extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).

2.  From October 16, 2006, the criteria for entitlement to a disability evaluation of 40 percent (but no higher) for peripheral neuropathy, right upper extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).

3.  The criteria for a TDIU have been met for the period from October 16, 2006.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issues of higher initial ratings for peripheral neuropathy, upper extremities, as they stem from the grant of service connection, and no prejudice has been alleged.  No prejudice has been alleged with regard to the increased rating claims.  Regarding the duty to assist, the evidence of record contains VA treatment records, records from the Social Security Administration (SSA), and lay statements from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the increased rating claims.  The Veteran was afforded VA examinations with regard to the issues which will be discussed in detail below.  As such, the Board will proceed to the merits.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  
his contentions, service treatment records, post-service treatment reports, and 
VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Peripheral neuropathy of the bilateral upper extremities are rated 0 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8512, paralysis of the lower radicular group; and, a 40 percent rating has been assigned to diabetic peripheral neuropathy, right upper extremity, and a 30 percent rating has been assigned to diabetic peripheral neuropathy, left upper extremity, effective March 30, 2015.  
Per Diagnostic Code 8512, a 20 percent rating is for application for incomplete paralysis of the major or minor extremity when "mild."  "Moderate" incomplete paralysis of the median nerve warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity; "severe" incomplete paralysis warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity; and, complete paralysis of the lower radicular group warrants a 
60 percent rating for the minor extremity and 70 percent rating for the major extremity.  There is complete paralysis when there is all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.N.4.c. 

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017). 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

A March 2007 VA examination conducted for purposes of assessing the severity of his diabetes mellitus reflects the Veteran's report that carpal tunnel syndrome was diagnosed in 1997 or 1998.  He reported tingling in his hands, and that his hands awake him at night.  His level of discomfort was an 8 out of 10 when it affected him with the paresthesia in the form of tingling.  At the time of the examination, he reported tingling in his fingertips.  He reported that the neuropathy does not interfere with his activities of daily living and it is treated with Lycra.  On testing, he had bilaterally equal and normal brachioradialis, triceps, biceps, patella and Achilles reflexes.  Proprioception of the Veteran to monofilament and light skin touching in the upper extremities is bilaterally equal and normal.  In the upper extremity the medial and lateral aspects of both arms was tested, as was the dorsum and palmar aspects of the hand.  He underwent right open carpal tunnel decompression five months prior and the Veteran felt it was better.  He reported experiencing a lot of paresthesias when he drives a car.  His nighttime symptoms are somewhat less.  His left side does not feel improved at all.  The examiner diagnosed bilateral upper extremity neuropathy in the form of carpal tunnel syndrome.

A July 2007 treatment record reflects complaints of numbness and burning prior to undergoing carpal tunnel surgeries on the hands which seemed to help with the pain significantly.  He continued to have a little bit of numbness.  He also had burning in his hands, particularly at night, and some weakness in the hands.  The examiner felt his carpal tunnel had been fully treated.  01/02/2009 Medical Treatment Record-Government Facility at 107.  An August 2007 treatment record reflects complaints of numbness and tingling associated with the hands post-surgery.  The record reflects that the doctor interpreting stated that he did not think this represented recurrent carpal tunnel syndrome.  One impression was polyneuropathy. And the author stated that as of now, they would consider this idiopathical though the Veteran's diabetes could be worsening.  Id. at 82.  In September 2007, the Veteran underwent electrodiagnostic testing which showed that on the left there may be a median mononeuropathy at the wrist (carpal tunnel syndrome).  These changes could be residual from surgery but seemed likely that there was some recurrence of slowing.  On the right there were electrodiagnostically minimal findings of recurrence.  He was prescribed wrist splints.  Id. at 81.  A January 2008 treatment record reflects worsening symptoms in his hands, despite carpal tunnel surgery.  The examiner noted prior carpal tunnel syndrome with possible mild recurrence in the left.  The examiner suggested that his diabetes could be worsening his polyneuropathy.  Id. at 50-51.  

An April 2009 VA examination reflects that the neuropathy encompassed his hands all the way up to his elbows.  His symptoms were paresthesia of all five fingers up to his elbows with burning.  He reported daily and constant with pain 3-4/10 and during the day at night.  It wakes him up and the pain is a 7/10.  He also has functional loss.  He says driving is a chore because when he drives he holds his hand in position.  It is difficult for him to thread a needle, tie a fishhook and button shirts.  There were no reports of dysesthesia, weakness or fatigue.  Precipitating and aggravating factors again were positional.  Changing positions was an alleviating factor.  Medications - Lyrica - does help some.  Extent with interference with daily activity is moderate to severe.  Deep tendon reflexes were 1/4 equal and bilateral, triceps, biceps, brachioradialis, vibratory sense intact in the upper extremities.  
No loss of muscle tone or atrophy.  Strength testing to gravity and resistant was 5/5.  Strength testing to gravity and resistance 5/5.  Strength testing to gravity and resistance within normal limits for age, equal, and bilateral.  Grip strength was normal. 

The April 2015 VA examination reflects that the Veteran was experiencing a sensation of waking up in the middle of the night and an extreme burning sensation in the hands.  It was extremely uncomfortable to drive.  He reported symptoms of constant, numbness, tingling, and burning.  Due to his symptoms, he cannot turn the pages while reading, cannot pick objects up and repeatedly drops things due to a lack of feeling to grip.  On muscle grip testing, his grip was 4/5 (active movement against some resistance) in both hands.  He had severe constant pain, paresthesias and/or dysesthesias, and numbness for the bilateral upper extremities.

On examination in July 2016, the examiner found severe constant pain, no intermittent pain, severe paresthesias/dysesthesias, and severe numbness of the right and left upper extremities.  He had less than normal strength with elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch with regard to both extremities.  Deep tendon reflexes were absent in the biceps and triceps and decreased in the brachioradialis.  Light touch/monofilament testing was normal in the shoulder area, normal in the inner/outer forearm, decreased in the inner/outer forearm, and decreased in both hand/fingers.  His position sense was normal, vibration and cold sensation were decreased.  There was no muscle atrophy.  The examiner found moderate incomplete paralysis of both the right and left radial nerves; and normal median and ulnar nerves.  The examiner opined that his mobility is very limited due to upper and lower extremities peripheral due to diabetes mellitus, type II.  He walks slow and guarded and complains of pain of the upper and lower extremities.  A walker and cane is needed for assistance daily.  He is unable to work in his former carpentry occupation and function and motion in all capacities.  

Based on a review of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the 30 percent rating assigned to peripheral neuropathy, left upper extremity, and the 40 percent rating assigned to peripheral neuropathy, right upper extremity, are warranted from October 16, 2006, which corresponds to the date of claim.  

The Board acknowledges that some pieces of evidence attribute the complaints related by the Veteran to his nonservice-connected carpal tunnel syndrome.  In this regard, a January 2008 VA neurology clinic record reflects worsening symptoms in his hands, despite carpal tunnel surgery.  The examiner noted prior carpal tunnel syndrome with possible mild recurrence in the left.  The examiner suggested that his diabetes could be worsening his polyneuropathy.  A March 2008 VA treatment record reflects that electrodiagnostic evidence consistent with an axonal polyneuropathy with some demyelinating features.  The examiner "highly suspect[ed]" that the Veteran had diabetic neuropathy at that time.  Additionally, the April 2009 VA examination report reflects that the neuropathy encompassed his hands all the way up to his elbows.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In any case, the Board finds that the competent medical evidence does not clear distinguish the possible carpal tunnel symptoms from the diabetic neuropathy symptoms.  So, the Board resolves doubt in the Veteran's favor and will consider the symptoms as part of the service-connected disability, as described next.

There are limited records which contain specific findings regarding the Veteran's peripheral neuropathy, bilateral upper extremities, from the date of his claim for compensation.  However, the evidence establishes that the symptomatology associated with the Veteran's peripheral neuropathy of the upper extremities has been consistent throughout the years.  Specifically, his peripheral neuropathy has been manifested by tingling, paresthesias, burning, and numbness.  Based on the Veteran's competent and credible lay evidence regarding his peripheral neuropathy of the upper extremities and the competent medical evidence outlined above, the Board finds that the Veteran's neuropathy warrants ratings contemplating moderate incomplete paralysis.  

The Veteran's neuropathy has been characterized as moderate in severity with no muscle atrophy, thus the Board finds that the competent medical evidence weighs against a finding of severe incomplete paralysis.  Regarding functional impact, the Board recognizes that the Veteran has difficulty with certain activities of daily living, such as picking up and holding onto things, but on objective testing he had active movement against some resistance with regard to the muscle grip in his hands.  The Board finds that such impairment/functional impact is compensated by the current 30 and 40 percent ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

Entitlement to a TDIU for the period prior to March 30, 2015

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

With consideration of action taken in this decision, service connection is in effect for diabetes mellitus, type II (20% 10/16/2006); diabetic peripheral neuropathy, left upper extremity (30% 10/16/2006); diabetic peripheral neuropathy, right upper extremity (40% 10/16/2006); peripheral neuropathy, left lower extremity (10% 10/16/2006); peripheral neuropathy, right lower extremity (10% 10/16/2006); tinnitus (10% 11/06/2006); adjustment disorder with depressed mood (10% 03/17/2008); and, bilateral hearing loss (0% 11/06/2006).  His combined rating from October 16, 2006, is 80 percent, and is 90 percent from November 6, 2006.  Based on this, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from October 16, 2006.  The Board finds that from such date, the evidence of record supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  This will be explained next.

In his March 2016 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran asserted that he had not worked since 2001 due to his peripheral neuropathy, bilateral upper extremities.  He report 4 years of high school.  03/31/2016 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  His former employer indicated that he last worked as a carpenter foreman from August 1990 to December 2002.  08/01/2016 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  

The Veteran was awarded SSA disability benefits effective March 5, 2002, due to his peripheral neuropathy (primary diagnosis) and bilateral carpal tunnel syndrome (secondary diagnosis).  

At the March 2007 VA examination, the Veteran reported that he was a carpenter for 35 years.  He spent 12 years doing framing type carpentry work and footing type carpentry work, and in the last 12 years of his carpentry career he was a designer and a worker.  Reference was made to orthopedic surgeons who noted that carpal tunnel syndrome was considered an occupational hazard for carpenters.  He developed rather severe carpal tunnel syndrome bilaterally.  

An August 2016 examiner noted that his mobility is limited due to upper and lower extremities peripheral neuropathy, and opined that he was unable to work in his former carpentry occupation with function and motion in all capacities.  Specifically, his peripheral neuropathy of the upper and lower extremities severely limits his ability to function in an occupational environment due to severe pain, and weakness of physical land sedentary activities.  This opinion helped to form the basis of the current award of TDIU from March 30, 2015.

The Board finds the competent medical and lay evidence compellingly shows that the symptomatology associated with his peripheral neuropathy of the lower and upper extremities lead to the Veteran's inability to maintain gainful employment as of October 16, 2006, which corresponds to the date service connection was established for these disabilities.  The Veteran was employed in a full-time capacity as a carpenter until 2002, and per treating physicians and VA examiners his peripheral neuropathy symptoms affected his ability to maintain employment in his field.   

In sum, the evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from October 16, 2006, which corresponds to the date service connection was established for diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities.  


ORDER

For the period from October 16, 2006, a disability rating of 40 percent for diabetic peripheral neuropathy of the right upper extremity is granted.

For the period from October 16, 2006, a disability rating of 30 percent for diabetic peripheral neuropathy of the left upper extremity is granted.

TDIU for the period from October 16, 2006, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


